Citation Nr: 0032980	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
dislocation of the right shoulder, status post Magnuson-Stack 
arthroplasty with avascular necrosis of the right humeral 
head, currently rated 50 percent disabling.

2.  Entitlement to an increased rating for residuals of 
rotator cuff injury of the left shoulder with dislocation, 
status post Bankart repair, currently rated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his fiancée

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
March 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO) which 
"confirmed" a 30 percent rating for a right shoulder 
disability and a 20 percent rating for a left shoulder 
disability.  

It is noted that by February 1996 rating decision, a 40 
percent rating had been assigned the veteran's right shoulder 
disability.  He was informed of the increase to 40 percent, 
appears to have been paid at that rate, and it does not 
appear to have ever been reduced.  The Statement of the Case, 
promulgated in conjunction with this appeal, lists the rating 
for the right shoulder disability as 40 percent.  Thus, it 
appears that the April 1998 rating decision denying an 
evaluation in excess of 30 percent was a harmless 
administrative error which has been corrected.  

In April 1999, the Board remanded this matter to afford the 
veteran a hearing before a member of the Board at the RO, as 
he had requested.  In July 1999, he and his fiancée testified 
at a Board hearing at the RO.  In October 1999, the Board 
again remanded the matter for additional development of the 
evidence.  While the matter was in remand status, by April 
2000 rating decision, the RO increased the rating for the 
veteran's right shoulder disability to 50 percent, effective 
August 25, 1997, the date of receipt of his claim for 
increased rating.  In addition, the RO awarded a total rating 
based on individual unemployability due to service-connected 
disability, effective July 19, 1999.  


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
symptoms such as pain, severe arthritis with markedly limited 
motion, and severe functional limitations; these symptoms 
approximate complete paralysis of the upper radicular group, 
where all shoulder and elbow movements are severely affected.  

2.  His left shoulder disability is manifested by pain, 
arthritis, and motion limited to 90 degrees of forward 
flexion (he is able to raise is left arm to shoulder level).


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for 
residuals of a dislocation of the right shoulder, status post 
Magnuson-Stack arthroplasty with avascular necrosis of the 
right humeral head, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8513 
(1999).

2.  The criteria for a rating in excess of 20 percent for 
residuals of rotator cuff injury of the left shoulder with 
dislocation, status post Bankart repair, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. 5107.  Thus, VA 
has a duty to assist in the development of facts pertinent to 
the claim.  Consistent with such duty, the Board remanded 
this matter in April and October 1999 for additional 
development of the evidence.  A review of the record 
indicates that the development requested by the Board in its 
remands has been completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Moreover, as he has not identified any 
outstanding, relevant evidence which may support his claim, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107(a) and the 
recently-enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

I.  Factual Background

The veteran's service medical records show that in August 
1986, he sustained an anterior right shoulder dislocation 
after he was struck from behind while playing football.  He 
thereafter began to experience recurrent dislocations of the 
right shoulder and in December 1987, a Magnuson-Stack repair 
was performed with subsequent revision in February 1988.  
Service medical records also reveal references to recurrent 
subluxation of the left shoulder and in January 1989, it was 
noted that he had sustained a left rotator cuff injury in a 
weight lifting tournament.  

Following his separation from service, in May 1989, the 
veteran filed claims of service connection for right and left 
shoulder disabilities.  In August 1989, he underwent VA 
medical examination where he reported frequent right shoulder 
pain, aggravated with lifting.  Physical examination showed 
reduced range of motion, with an inability to lift the right 
arm above the level of the right clavicle.  There was also 
frequent crepitation and locking of the right shoulder joint.  
With respect to the left shoulder, the veteran reported only 
minimal residual discomfort on extreme ranges of motion.  
Physical examination showed normal range of left shoulder 
motion, with no other abnormalities.  The veteran's 
peripheral arterial pulses were of good quality and equal.  
X-ray examination of the left shoulder was normal.  X-ray 
examination of the right shoulder showed avascular necrosis 
of the right humeral head.  The diagnoses included residuals 
of bilateral shoulder injuries, with residual avascular 
necrosis of the right humeral head, post operative status, 
right Magnuson procedure with subsequent revision.  

By June 1990 rating decision, the RO granted service 
connection for recurrent dislocation of the right shoulder, 
status post Magnuson-Stack arthroplasty with residual 
avascular necrosis of the right humeral head.  An initial 30 
percent rating was assigned pursuant to Codes 5201-5202, 
effective March 25, 1989, the day following the date of the 
veteran's separation from active service.  The RO also 
assigned a temporary total rating for the right shoulder 
disability under 38 C.F.R. § 4.30 from December 15, 1989, and 
thereafter continued the 30 percent rating from March 1, 
1990.  In addition, the RO granted service connection for 
status post rotator cuff injury of the left shoulder with 
recurrent dislocation.  An initial noncompensable rating was 
assigned pursuant to Codes 5299-5201.

In July 1991, the veteran submitted a claim for an increased 
rating for his right and left shoulder disabilities.  In 
connection with his claim, the RO obtained VA outpatient 
treatment records dated from January to August 1991 showing 
that the veteran had received treatment during this period 
for both shoulder disabilities.  

In August 1991, the veteran underwent VA orthopedic 
examination at which he reported a history of two right 
shoulder surgeries in service, as well as one post-service 
right shoulder surgery in December 1989.  He also indicated 
that he had sustained a left shoulder injury in service.  
With respect to current symptoms, he reported that he 
currently experienced aching from the left shoulder to the 
left hand, as well as intermittent left shoulder 
dislocations.  On the right, he indicated that he had had no 
dislocation for the past year, but that he had trouble 
raising his right arm above the horizontal position.  X-ray 
examination of the left shoulder was normal.  X-ray 
examination of the right shoulder showed an incidental 
finding of a smooth flenoid fossa which was attributed to 
repeated dislocations of the humeral head from the glenoid 
scapula.  The diagnoses included prior intermittent bilateral 
shoulder dislocation, currently no right shoulder dislocation 
since December 1989, but intermittent left shoulder 
dislocation.  In addition, the examiner noted that the 
veteran's right shoulder showed residual traumatic arthritic 
effect, due to three prior surgeries. 

In December 1991, the veteran underwent VA orthopedic 
examination at which the diagnoses were states post right 
shoulder reconstruction and revision for shoulder 
instability, and recurrent subluxation of the left shoulder 
with probable labral tear.  

Later that month, the veteran was hospitalized for a 
diagnostic arthroscopy on the left shoulder which revealed an 
anterior labral tear with a Bankart lesion.  He underwent a 
Bankart repair and did very well post-operatively.  On 
discharge, it was noted that the veteran's left shoulder was 
intact neurovascularly. 

By February 1992 rating decision, the RO increased the rating 
for the veteran's left shoulder disability to 20 percent, 
effective July 12, 1991, the date of receipt of his claim for 
an increased rating.  The RO also assigned a temporary total 
rating for the left shoulder disability from December 4, 
1991, and continued the 20 percent rating from February 1, 
1992.  The 30 percent rating for the veteran's right shoulder 
disability was continued.

In April 1993, the veteran applied for a total disability 
rating based on individual unemployability due to service-
connected disabilities, stating that he had been too disabled 
to work since February 1993.  VA outpatient treatment records 
dated from January 1992 to January 1993 show that the veteran 
was seen in January 1992 for left shoulder complaints.  The 
remaining records are negative for any complaint or findings 
pertaining to either shoulder.  The RO also reviewed the 
veteran's vocational rehabilitation counseling file which 
showed that, although the veteran was limited in his 
activities due to his shoulder disabilities, he had been 
determined to be feasible for retraining or education for 
less strenuous types of employment.  By November 1993 rating 
decision, the RO denied his claim for a total rating based on 
individual unemployability due to service-connected 
disabilities, finding that the combined 50 percent rating for 
his shoulder disabilities was appropriate.  

In October 1994, the veteran submitted a claim for an 
increased rating for his right shoulder.  In support of his 
claim, he submitted an October 1994 VA hospitalization report 
showing that he had undergone a Bristow procedure in 
connection with his complaints of recurrent instability in 
the right shoulder.  The veteran remained neurovascularly 
intact throughout hospitalization.

On January 1995 VA medical examination, the veteran 
complained of total loss of function in the right arm due to 
pain. He also stated that he had pain and tingling in the 
right arm and hand, as well as weakness of grip, bilaterally.  
X-ray examination of the left shoulder showed no obvious 
deformity.  X-ray examination of the right shoulder showed 
evidence of a surgical screw in the humerus with advanced 
irregularity of the humeral head, possibly due to aseptic 
necrosis.  The diagnoses included near total loss of function 
of the right arm and limited function of the left shoulder 
with lack of strength as complained of by the veteran.

By February 1996 rating decision, the RO assigned a temporary 
total rating for the veteran's right shoulder disability 
under 38 C.F.R. § 4.30 from October 13, 1994.  Effective 
February 1, 1995, the RO increased the rating for the 
veteran's right shoulder disability to 40 percent.  The 20 
percent rating for the veteran's left shoulder disability was 
continued.

In March 1996, on VA medical examination, the veteran 
complained of chronic bilateral shoulder pain, right greater 
than left.  He stated that his shoulder pain was aggravated 
by changes in the weather, lifting, carrying, or other 
similar activities.  He also reported intermittent diffuse 
swelling of the entire right upper extremity, as well as 
bilateral crepitus.  In addition, the veteran indicated that 
he had a history of pain, tingling, numbness and motor 
weakness in the right upper extremity and that he had had a 
recurrence of right acromioclavicular joint dislocation 
earlier that month, with a spontaneous recovery.  On 
objective examination, range of motion of the left shoulder 
was normal with mild tenderness on extreme ranges of motion.  
Range of motion of the right shoulder was limited.  The 
diagnosis was status following multiple surgical procedures 
to bilateral shoulders, including Bristow procedure for 
recurrent dislocation of right shoulder; residual disability 
of shoulders, especially right shoulder.  By April 1996 
rating decision, the RO continued the 40 percent rating for 
his right shoulder disability.

In August 1997, the veteran filed a claim for an increased 
rating for his right shoulder disability.  He was afforded VA 
medical examination in November 1997 at which he reported 
constant bilateral shoulder pain, worse on the right.  He 
indicated that he was unable to lift, drive, and maintain 
employment due to his shoulder disability.  On objective 
examination, range of motion testing of the right shoulder 
showed forward flexion to 30 degrees, abduction to 30 
degrees, internal and external rotation were not measurable 
as the veteran was unable to abduct the shoulder to 90 
degrees.  Range of motion testing of the left shoulder showed 
forward flexion to 90 degrees, abduction to 140 degrees, 
internal rotation was to 45 degrees, and external rotation 
was to 90 degrees.  The diagnosis was status post multiple 
surgical procedures of both shoulders with recurrent 
instability and pain.

VA outpatient treatment records from February 1997 to January 
1998 show that the veteran was treated from February to April 
1997 for a lipoma on the top of the right shoulder.  X-ray 
examination of the right shoulder in February 1997 showed 
extensive chronic traumatic arthritis with considerable 
deformity of the humeral head.  In June 1997, he reported 
bilateral shoulder pain with decreased strength and 
paresthesias.  An electromyography (EMG) study was normal.  
In January 1998, the veteran sought treatment after he fell 
on his right arm and shoulder while hunting.  On physical 
examination, his shoulder was tender with markedly limited 
motion.  X-ray examination showed mild degenerative changes 
in the glenohumeral joint.  

By April 1998 rating decision, the RO continued the 40 
percent rating for the veteran's right shoulder disability 
and the 20 percent rating for his left shoulder disability.  
He appealed the RO determination, arguing that his shoulder 
disabilities were more severe than indicated by the ratings 
assigned.  He indicated that he had constant pain, two to 
three dislocations monthly, numbness in both arms and 
shoulders, and was unable to move his right arm.

In July 1999, the veteran testified at a Board hearing at the 
RO.  He indicated that he had constant shoulder pain which 
frequently interfered with his ability to sleep.  He stated 
that he wore a sling on his right arm which decreased his 
pain and used a TENS unit when his pain medication was 
ineffective on its own.  He reported that he had been unable 
to work due to his shoulder disabilities; he stated that he 
was unable to lift anything or drive.  He also described 
swelling and tingling in his arms as well as numbness in his 
shoulders.  His fiancée testified that the veteran was unable 
to help with household chores such as carrying groceries.  
She also stated that he complained of constant shoulder pain.  
At the hearing, the veteran's representative argued that the 
right shoulder disability was more appropriately rated as 70 
percent disabling by analogy under Code 8513.  He argued that 
the veteran's left shoulder disability warranted a 40 percent 
rating under Diagnostic Code 5201. 

In February 2000, the veteran had a VA orthopedic examination 
at which he reported constant pain, intermittent swelling, 
significant stiffness, and restricted range of motion in both 
shoulders.  He also indicated that he had significant 
functional limitation.  For example, he stated that he was 
unable to lift a glass or cup with his right arm.  Rather, he 
stated that he had to rely on his left arm for daily 
activities.  With respect to his left shoulder symptoms, the 
veteran indicated that he could lift 30 pounds for a brief 
period of time.  On physical examination, range of motion of 
the right shoulder showed forward flexion to 20 degrees and 
abduction to 30 degrees.  Rotation was not possible.  The 
veteran had significant pain with range of movement of the 
right shoulder.  Range of motion testing of the left shoulder 
showed forward flexion to 90 degrees, abduction to 90 
degrees, external and internal rotation was to 50 degrees.  
The diagnoses were severe degenerative joint disease of the 
right and left shoulder.  The examiner remarked that the 
veteran had no limitation of function of either shoulder due 
to surgical scars and no muscular atrophy.  However, he 
indicated that the veteran was totally and permanently 
disabled to do even light manual labor.  

By April 2000 rating decision, the RO increased the rating 
for the veteran's right shoulder disability to 50 percent 
under Codes 5202 and 8510.  The 20 percent rating for his 
left shoulder disability was continued.  Also, the RO awarded 
a total rating based on individual unemployability due to 
service-connected disability, effective July 19, 1999.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.  Likewise, functional impairment due to pain must 
be considered.  38 C.F.R. § 4.59 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  Only one extremity is considered to 
be major and an individual is presumed to be right-handed 
unless there is evidence of left-handedness.  38 C.F.R. § 
4.69.  In this case, the medical evidence of record clearly 
reflects that the veteran is right-handed.  Thus, the rating 
for his right shoulder disability is based on the criteria 
for evaluating disabilities of the major extremity and his 
left shoulder disability is based on the criteria for 
evaluating disabilities of the minor extremity.  Id.  

III.  Analysis

Right shoulder disability

Musculoskeletal disabilities of the shoulder and arm are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 to 5203 (1999).  Under Diagnostic Code 
5200, a 50 percent rating is assigned for unfavorable 
ankylosis of the scapulohumeral articulation of the major 
extremity, abduction limited to 25 degrees from the side.  As 
a higher rating is not available under this provision, its 
application is not advantageous to the veteran.

Under Code 5201, pertaining to limitation of motion of the 
arm, a 40 percent rating is warranted where motion of a major 
arm is limited to 25 degrees from the side, midway between 
the side and shoulder level.  In this case, the medical 
evidence of record clearly establishes that the veteran has 
severe arthritis of the right shoulder with markedly limited 
motion.  However, a 40 percent rating is the maximum rating 
available for limitation of motion of a major arm.  Thus, 
application of this provision (as well as the provisions of 
38 C.F.R. § 4.40, 4.45, 4.59) is not advantageous to the 
veteran.  

Diagnostic Code 5202 provides a 50 percent rating where there 
is fibrous union of the humerus of a major extremity, and a 
60 percent rating where there is nonunion of the humerus.  An 
80 percent rating is assigned where there is loss of the head 
of the humerus (flail shoulder).  In this case, however, none 
of the X-ray examinations or other medical evidence of record 
has revealed nonunion of the humerus or loss of head of the 
humerus.  Accordingly the veteran does not meet the criteria 
for an evaluation in excess of 50 percent under Code 5202.  

Under Code 5203, pertaining to impairment of the clavicle or 
scapula, a maximum 20 percent rating is assigned.  As the 
veteran is currently in receipt of a 50 percent rating for 
his right shoulder disability, application of this provision 
(as well as the provisions of 38 C.F.R. § 4.40, 4.45, 4.59) 
is not advantageous to the veteran.  

Here, the Board notes that the medical evidence of record 
indicates that the veteran's right upper extremity is 
neurovascularly intact; EMG testing has shown no 
abnormalities.  Nonetheless, the RO has evaluated his right 
shoulder disability by analogy under Code 8510, which 
pertains to impairment of the upper radicular group (fifth 
and sixth cervicals).  Under those criteria, a 50 percent 
rating is assigned for severe incomplete paralysis of the 
upper radicular group.  If there is complete paralysis, where 
all shoulder and elbow movements are lost or severely 
affected, but the hand and wrist movements are not affected, 
a maximum 70 percent rating will be assigned.  38 C.F.R. § 
4.124a, Code 8510 (1999).  

In this case, the Board finds the veteran's right shoulder 
disability is manifested by symptoms analogous to complete 
paralysis of the upper radicular group.  In that regard, it 
is noted that he has complained of constant right shoulder 
pain to the extent that he must wear a sling on his right arm 
and use a TENS unit.  He also indicates that he is unable to 
lift anything or hold a cup in light of the severity of his 
right shoulder disability.  The veteran has also testified 
that he is unable to drive a car because he cannot grasp the 
steering wheel and has had his driver's license revoked.  
Range of motion testing has shown markedly limited right arm 
motion (forward flexion is limited to 20 degrees, abduction 
is limited to 30 degrees, and rotation is unachievable).  The 
Board finds that these symptoms more nearly approximate 
complete paralysis of the upper radicular group, where all 
shoulder and elbow movements are severely affected.  38 
C.F.R. § 4.124a, Code 8510 (1999).  

The Board finds that an evaluation in excess of 70 percent 
for the veteran's right shoulder disability is not warranted, 
based on the evidence of record.  In any event, the Board 
notes that at his July 1999 hearing, the veteran limited his 
appeal to entitlement to a 70 percent rating for a right 
shoulder disability.  Thus, no further consideration by the 
Board is necessary.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Left shoulder disability

The veteran's left shoulder disability is currently rated as 
20 percent disabling under the provisions of Code 5201, 
pertaining to limitation of motion of the arm.  Under those 
criteria, a 20 percent rating is warranted when there is 
limitation of motion of the minor arm to shoulder level, or 
when there is limitation of motion of the minor arm to midway 
between side and shoulder level.  A 30 percent rating is 
assigned where there is limitation of motion of the minor arm 
to 25 degrees from the side.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (1999).

In this case, applying the provisions of 38 C.F.R. § 4.71a, 
Code 5201 to the clinical evidence summarized above, the 
Board concludes that the criteria for a rating in excess of 
20 percent are not met.  All recent medical evidence shows 
that the veteran is able to raise is left arm to shoulder 
level (about 90 degrees as shown in 38 C.F.R. § 4.71, Plate 
I).  For example, on VA medical examination in August 1997, 
forward flexion of the left arm was to 90 degrees and 
abduction was to 140 degrees.  On VA medical examination in 
February 2000, forward flexion and abduction was to 90 
degrees.  There is no evidence of record to show that he has 
limitation of motion of the left arm warranting a 30 percent 
rating under this code.

Likewise, the Board observes that none of the X-ray 
examinations or other medical evidence of record has revealed 
fibrous union of the left humerus or ankylosis of the left 
scapulohumeral articulation.  Accordingly the veteran does 
not meet the criteria for an evaluation in excess of 20 
percent under Codes 5200 or 5202.  Finally, the Board notes 
that a 20 percent rating is the highest evaluation available 
under Code 5203.  Thus, there is no basis on which to grant a 
higher than 20 percent rating under Code 5203 under any 
situation.

The Board recognizes that functional limitations due to pain 
must be accounted for in evaluating disabilities on the basis 
of limitation of motion.  DeLuca, supra.  In this case, the 
veteran has reported continuous pain, weakness, and limited 
motion mobility of both shoulders.  The objective evidence 
shows that while there is pain associated with range of 
motion, there is no additional loss of motion due to pain.  
Both VA examiners concluded that the veteran was able to 
raise his left arm to shoulder level before being limited by 
pain.  Additionally, the Board notes that the VA examiner 
indicated in February 2000 that the veteran exhibited no 
atrophy of the left arm or shoulder.  In fact, the veteran 
himself has indicated that due to the severity of his right 
shoulder disability, he must rely almost entirely on his left 
arm for completing activities of daily living.  Given this 
level of functional impairment, an increased evaluation for 
the left shoulder on the basis of 38 C.F.R. § 4.40, 4.45, and 
4.59 is not warranted.  

In reaching its decision, the Board has considered the 
possibility of assigning separate ratings for the veteran's 
left shoulder disability under Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  In that regard, the veteran has reported 
numbness and tingling in the left arm and shoulder.  However, 
there is no objective medical evidence of neurological 
impairment of the left shoulder.  EMG testing was negative.  
Absent objective medical evidence confirming neurological 
impairment of the left shoulder, a separate rating for 
neurological impairment is not warranted.  

Likewise, the Board finds that the record does not present a 
basis for assignment of a separate 10 percent rating for a 
tender and painful scar of the left shoulder under 38 C.F.R. 
§ 4.118, Code 7804 (1999).  In this regard, the Board notes 
the veteran's surgical scars have never been described as 
symptomatic by any medical professional, nor has the veteran 
subjective reported symptoms attributable to his surgical 
scars.  Likewise, on VA medical examination in February 2000, 
the examiner indicated that the veteran had no additional 
functional impairment from any scar.  See 38 C.F.R. § 4.118, 
Code 7805 (1999).  Thus, the Board finds the criteria for a 
separate 10 percent rating for a symptomatic scar have not 
been met.  Esteban, 6 Vet. App. at 261-62.  

The Board further finds that a higher rating is not 
appropriate under 38 C.F.R. § 3.321(b).  As to the disability 
picture presented, the Board cannot conclude that the 
disability picture as to the veteran's left shoulder, in and 
of itself, is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).  Ultimately, the Board is 
unable to find any basis on which to grant an evaluation in 
excess of 20 percent for the veteran's left shoulder 
disability.


ORDER

A 70 percent rating for residuals of dislocation of the right 
shoulder, status post Magnuson-Stack arthroplasty with 
avascular necrosis of the right humeral head, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A rating in excess of 20 percent for residuals of rotator 
cuff injury of the left shoulder with dislocation, status 
post Bankart repair, is denied.



		
	J.F. GOUGH
	Veteran's Law Judge
Board of Veterans' Appeals


 

